Citation Nr: 1625450	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  12-01 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Evaluation of degenerative joint disease and bone island of the right hip with limitation of adduction, currently 10 percent disabling.

2.  Evaluation of limitation of flexion of the right hip, currently 0 percent disabling.

3.  Evaluation of limitation of extension of the right hip, currently 0 percent disabling.

4.  Evaluation of irritation of the lateral external cutaneous nerve of the right thigh, currently 10 percent disabling.

5.  Evaluation of postoperative residuals of the right shoulder, currently 10 percent disabling.

6.  Evaluation of postoperative residuals of the left shoulder, currently 10 percent disabling.

7.  Evaluation of status post lumbar laminectomy for a herniated disc at L3-L4, currently 10 percent disabling.

8.  Evaluation of bilateral hearing loss, currently 0 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1966 to April 1970 and from April 1978 to December 1992, including combat service in the Republic of Vietnam and service in the Southwest Asia Theater of Operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010, December 2011, and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In his substantive appeal, the Veteran requested a hearing at the local RO but withdrew his request in a December 2014 correspondence.  

The issues of entitlement to higher ratings for status post lumbar laminectomy for a herniated disc, residuals of postoperative shoulder conditions, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran's right hip disability is characterized by limited adduction preventing him from crossing his legs and pain on motion following prolonged walking or standing.

2.  Even accounting for the Veteran's pain and corresponding impairment, at no point during the appeal period has his right hip flexion or extension been shown to be compensably disabling, nor has his hip disability manifested ankylosis, flail joint or impairment of the femur.

3.  The Veteran is in receipt of the maximum schedular evaluation for his right thigh nerve disability, which is manifested by wholly sensory symptomatology. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for degenerative joint disease and bone island of the right hip with limitation of adduction are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a Diagnostic Codes 5010, 5253 (2015).
 
2.  The criteria for a compensable disability rating for limitation of flexion of the right hip are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5252 (2015).

3.  The criteria for a compensable disability rating for limitation of extension of the right hip are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5251 (2015).

4.  The criteria for a disability rating in excess of 10 percent for irritation of the lateral external cutaneous nerve of the right thigh are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8529 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board addresses herein the Veteran's claims for increased ratings for his service-connected disabilities.  In making its determinations as a finder of fact, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Moreover, the Board is charged with the duty to assess the credibility and probative value given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001); see 38 U.S.C.A. 
§ 7104(a).

The Board has reviewed the medical and lay evidence in the Veteran's file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (Absent specific evidence indicating otherwise, all evidence contained in the record at the time of the Board's decision must be presumed to have been reviewed by VA and no further proof of such review is needed).  Hence, the Board will summarize the evidence as appropriate, and the analysis will focus on what the evidence shows, or fails to show, as to the relevant issues within the claims under appeal.

1.  Right Hip Disability 

In a July 2010 rating decision, the RO continued the Veteran's rating for degenerative joint disease and bone island of the right hip with limitation of adduction at 10 percent.  The Veteran has since been granted separate noncompensable ratings for limitation of extension and flexion.  The Veteran contends that a higher rating is warranted based on his symptomatology, in that his ratings do not directly reflect the leg pain that he deals with on a normal basis.  The Veteran also contends that his VA examinations did not adequately account for flare-ups.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Applicable Law

Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

While the regulations require review of the recorded history of a disability, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  With the exception of irritation of the lateral cutaneous nerve of the right thigh, which was separately awarded during the appeal period with an effective date of January 6, 2010 assigned, the appeal period before the Board is from December 2008, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, or the evaluation of the same disability or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  38 C.F.R. § 4.71a.  Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.  Impairment of the hip and thigh can also be rated under Diagnostic Code 5253, which provides a 20 percent disability rating for limitation of abduction beyond 20 degrees, a 10 percent disability rating for limitation of adduction preventing legs from crossing and a 10 percent rating for limitation of rotation such that toe out of more than 15 degrees of the affected leg is prohibited.  38 C.F.R. § 4.71a.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, pain by itself does not constitute a functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  See id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Generally, painful motion is deemed to warrant the minimum compensable rating for a joint, even if there is no actual limitation of motion.  See Petitti v. McDonald, 27 Vet. App. 415 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011).

Factual Background

The Veteran underwent a VA examination in March 2010, wherein he reported pain, popping, and tenderness.  No deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, ankylosis or flare-ups were noted.  Likewise no episodes of dislocation, subluxation, locking, effusion or inflammation were noted.  The Veteran reported that he was limited to standing 10-15 minutes and that he was able to walk more than a quarter-mile but not more than a mile.  His gait was normal with no evidence of abnormal weight bearing or loss of bone.  There was no objective evidence of pain on motion, even following repetition and the Veteran was able to cross his right leg over his left leg and toe out greater than 15 degrees.  Range of motion testing showed flexion to 110 degrees, extension to 30 degrees, and abduction to 45 degrees, with no additional limitations on repetition.  The reported functional impact was pain with prolonged walking or standing. 

VA treatment records show intermittent complaints of right hip pain, usually after walking long distances with some radiation to the thigh.  In June 2014, the Veteran reported leg discomfort after sitting in a chair with his legs crossed for several minutes.  

In March 2015, the Veteran reported right hip pain for about a year, varying in intensity with constant low-grade discomfort and made particularly worse with walking and productive of some thigh discomfort.  An orthopedic consult noted normal gait with occasional right hip pain, with no irritability or restricted motion while sitting and negative straight leg raise while seated.  While supine the Veteran had increased pain with flexion, abduction, external rotation, and some limitation of abduction in the 90-degree hip flexed position.  He had no irritability in extension, although he had some mild discomfort with hip abduction in this extended position.  In the left lateral decubitus position, the Veteran was tender over the greater trochanter, and also over the sciatic notch.  He had good hip abduction strength and minimal increased pain with hip adduction, internal and external rotation.  He had excellent reflexes at the knee and ankle bilaterally and normal hip flexion, strength, knee extension, ankle dorsiflexion, and plantar flexion.

By April 2015, the Veteran reported he was having less hip pain following prescribed exercises.  He was noted to be using a cane but had no limp, irritability or restricted motion of the right hip, and had a negative straight leg raise bilaterally. He showed good hip flexion, knee extension and flexion, ankle dorsiflexion and plantar flexion, strength equal bilaterally.  His deep tendon reflexes were present to a normal degree in both lower extremities at the knee and ankle and there was no tenderness over the right greater trochanteric bursa.

In July 2015, the Veteran underwent another VA examination for his hip disability.  Range of motion testing showed flexion to 120 degrees, extension to 20 degrees abduction to 30 degrees and adduction to 20 degrees, limited to the point that the Veteran could not cross his legs.  He also demonstrated external rotation to 40 degrees and internal rotation to 30 degrees.  Range of motion findings were the same after 3 repetitions.  Range of motion restriction was noted not to contribute to functional loss, however pain on abduction and external rotation were noted to cause functional loss.  There was also evidence of pain with weight bearing and localized tenderness with palpation on the lateral side of the hip.  No objective evidence of crepitus or ankylosis was found.  The Veteran was not examined immediately after repetitive use over time or during a flare-up, but the examiner found the examination findings to be medically consistent with the Veteran's statements describing functional loss with repetitive use over time and during flare-ups, which could not be described in terms of range of motion.  The overall functional impact of the disability is to cause difficulty in prolonged walking.

Findings and Analysis

The Board finds that the criteria for a 20 percent rating, and no higher, for the Veteran's right hip condition are met.  At no point during the appeal period has the Veteran's right hip been limited to 5 degrees extension or 45 degrees of flexion.  Likewise, the Veteran has not lost abduction beyond 10 degrees nor has his internal or external rotation been limited to 15 degrees.  The Veteran's most recent VA examination shows that he was unable to muster sufficient adduction to cross his legs, which would satisfy the requirements for a 10 percent rating under Diagnostic Code 5253.  However, the Veteran is already in receipt of a 10 percent rating for limitation of adduction.  Furthermore, separate ratings for abduction, adduction, and/or rotation may not be assigned, as these are all evaluated under the same diagnostic code, and a single disability cannot be assigned more than one disability rating within the same diagnostic code unless the regulation expressly provides otherwise.  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010).

The record does not show that compensable ratings are warranted for limitation of extension or flexion based on the examination reports and other evidence of record.  As the Veteran is currently in receipt of compensation based on limitation of motion, no further compensation can be awarded based on pain alone without compensable limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a major joint caused by arthritis is entitled to a minimum 10-percent rating, per joint, combined, even though there is no actual limitation of motion).

However, the Board is within its discretion to grant a higher rating within a single Diagnostic Code to reflect manifestations of functional loss that are not addressed by the applicable rating criteria when the Veteran is currently in receipt of a compensable evaluation based on limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the Veteran's case, his painful motion is increased following prolonged standing or walking, necessitating the use of a cane for prolonged ambulation.  Thus, a higher rating is warranted based on functional loss and the Board grants a 20 percent disability rating for the Veteran's right hip disability under Diagnostic Code 5253.  38 C.F.R. §§ 4.40, 4.45, 4.71a.

The Veteran has stated that the examinations do not account for the loss of motion and pain during flare-ups.  However both examiners specifically addressed the Veteran's symptomatology following repetitive use and during flare-ups.  No flare-ups were reported at the May 2010 examination and no evidence of painful motion was detected even following repetition.  The Veteran reported increases in pain after prolonged walking or standing but did not report additional limitation of motion.  At the July 2015 VA examination, the Veteran was not examined immediately after repetitive use over time or during a flare-up, but the examiner found the examination findings to be medically consistent with the Veteran's statements describing functional loss with repetitive use over time and during flare-ups, which could not be described in terms of range of motion.  This corresponds to previous indications that the Veteran's condition manifests as pain following prolonged walking or standing but does not necessarily reduce range of motion.  The Board finds these examinations, which involved a review of the claims file, an in-person interview, and a physical assessment, including range of motion testing, to be adequate to evaluate the impact of the Veteran's disability on his earning capacity as the effects of the condition have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board has also considered whether a higher rating may be warranted based on an analogous diagnostic code.  However, the record does not indicate the presence ankylosis, flail joint or impairment of the femur upon which to base a higher rating.  38 C.F.R. § 4.71a.

2.  Right Thigh Disability 

The Veteran is currently in receipt of a 10 percent rating for irritation of the lateral external cutaneous nerve of the right thigh under Diagnostic Code 8529. 38 C.F.R. § 4.124a.  The Veteran contends that a higher rating is warranted based on his current symptomatology.  Specifically, the Veteran reports numbness and a burning sensation in his right thigh, especially after walking after walking.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Applicable Law

Diagnostic Code 8529 provides ratings for paralysis of the external cutaneous nerve of the thigh.  Mild to moderate paralysis is rated 0 percent disabling and severe to complete paralysis is rated 10 percent disabling.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Factual Background

At an August 2010 VA examination, the Veteran reported numbness and burning in his right thigh that began in 1991.  No treatment was reported and the condition was reported to be stable since onset.  No balance, coordination or mobility problems were detected.  Reflex, sensory and motor examinations were all normal, with normal muscle tone and no dysesthesias, muscle atrophy, gait abnormality, or tremor noted.  An August 2010 EMG study revealed no evidence of any active denervation in the lumbar root territories or damage in the sciatic nerve.  The burning sensation was attributed to irritation of the lateral cutaneous nerve of the right thigh.  No evidence of radiculopathy or nerve dysfunction was found.  No functional impacts on any joint were attributed to the nerve irritation, but the condition was noted to contribute to decreased mobility overall, due to pain with walking or standing.

At a March 2012 VA examination, the Veteran reported increased numbness, moderate burning, and intermittent moderate dull pain in the right thigh.  Reflexes were observed to be normal.  Muscle strength testing was normal, with no evidence of atrophy.  There was decreased right thigh sensation, but otherwise the Veteran's sensory examination was normal.  The Veteran walked with a normal gait.  No functional effects were reported by the Veteran or the examiner.  The examiner noted that the Veteran's numbness was a sensory deficit and not a musculoskeletal issue.

Findings and Analysis

The Veteran is currently in receipt of the maximum schedular evaluation for paralysis of the lateral cutaneous nerve.  The rating criteria are sufficient to evaluate the Veteran's numbness and pain.  As the Veteran's symptoms are wholly sensory in nature, they are contemplated within the applicable rating criteria.  38 C.F.R. § 4.124a.  An increased rating for paralysis of the lateral cutaneous nerve is not warranted.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10.  

Finally, the Board need not address whether referral for extraschedular consideration is warranted for the Veteran's disabilities, as that issue has not been reasonably raised by the Veteran or the record.  See Yancy v. McDonald, 27 Vet.App. 484 (2016).


ORDER

A 20 percent rating for degenerative joint disease and bone island of the right hip with limitation of adduction is granted.

A compensable rating for limitation of flexion of the right hip is denied. 

A compensable rating for limitation of extension of the right hip is denied.

A rating in excess of 10 percent for irritation of the lateral external cutaneous nerve of the right thigh is denied.


REMAND

The Board notes that the most recent VA examinations of record concerning the Veteran's low back, bilateral shoulder and hearing loss conditions are dated March 2010.  In an August 2014 correspondence, the Veteran requested new examinations to evaluate the current severity of his low back condition and hearing loss.  The Board agrees that contemporaneous examinations are warranted to assess these disabilities.  Furthermore, it appears that the Veteran may have undergone surgery on his right shoulder since his March 2010 VA examination.  Thus, a new examination is warranted to determine the effects of this procedure and the Veteran's current functionality.  Any updated VA treatment records should be associated with the Veteran's file prior to any examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any outstanding VA treatment records (i.e. generated since July 2015). 

2.  Then schedule the Veteran for a VA examination to determine the current severity of his low back and bilateral shoulder disabilities.  The entire claims file, including any newly obtained treatment records, must be reviewed.  All necessary tests should be conducted, and all findings reported in detail.  

The examiner should assess the impact of the low back and bilateral should disabilities on the Veteran's occupational functioning.

3.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss.  The entire claims file, including any newly obtained treatment records, must be reviewed.  All necessary tests should be conducted, and all findings reported in detail.  

The examiner should assess the functional impact of the Veteran's hearing loss, to include the impact on his daily activities and occupational functioning.

4.  Then, after taking any development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


